NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

                ALEKSANDR BIBLE,
                  Plaintiff-Appellant

                           v.

                  UNITED STATES,
                  Defendant-Appellee
                ______________________

                      2019-1799
                ______________________

   Appeal from the United States Court of Federal Claims
in No. 1:18-cv-01309-MMS, Chief Judge Margaret M.
Sweeney.
                ______________________

              Decided: November 8, 2019
               ______________________

   ALEKSANDR BIBLE, San Pedro, CA, pro se.

    ROBERT JOEL BRANMAN, Tax Division, United States
Department of Justice, Washington, DC, for defendant-ap-
pellee. Also represented by THOMAS J. CLARK, RICHARD E.
ZUCKERMAN.
                 ______________________

   Before REYNA, TARANTO, and STOLL, Circuit Judges.
2                                     BIBLE v. UNITED STATES




PER CURIAM.
    Aleksandr Bible appeals a decision from the Court of
Federal Claims dismissing Bible’s complaint for lack of
subject matter jurisdiction. Bible’s complaint alleged that
the United States improperly offset his federal income tax
refund to pay a debt Bible purportedly owed to the State of
California. Because the court correctly determined that it
lacked subject matter jurisdiction over the claim in Bible’s
complaint, we affirm.
                       BACKGROUND
    On March 12, 2014, the California Superior Court de-
termined that the California Employment Development
Department (“EDD”) had overpaid Bible’s unemployment
benefits, and the court entered judgment that Bible owed
the State $6,317.71. After receiving notice of Bible’s unem-
ployment compensation debt from the EDD, the United
States Department of the Treasury Bureau of Fiscal Ser-
vices (“Treasury”) reduced (or “offset”) Bible’s federal in-
come tax refunds from 2015, 2016, and 2017.
    Section 6402(f) of the Internal Revenue Code (“I.R.C.”)
provides that, “[u]pon receiving notice from any State that
a named person owes a covered unemployment compensa-
tion debt to such State, the Secretary of the Treasury shall”
take the following three steps:
    (A) reduce the amount of any overpayment payable
        to such person by the amount of such covered
        unemployment compensation debt;
    (B) pay the amount by which such overpayment is
        reduced under subparagraph (A) to such State
        and notify such State of such person’s name,
        taxpayer identification number, address, and
        the amount collected; and
    (C) notify the person making such overpayment
        that the overpayment has been reduced by an
BIBLE v. UNITED STATES                                          3



        amount necessary to satisfy a covered unem-
        ployment compensation debt.
I.R.C. § 6402(f)(1); see also id. § 6402(f)(4). In the next sub-
section, Congress expressly prohibited federal judicial re-
view of such reductions:
    No court of the United States shall have jurisdic-
    tion to hear any action, whether legal or equitable,
    brought to restrain or review a reduction author-
    ized by subsection (c), (d), (e), or (f). . . . No action
    brought against the United States to recover the
    amount of any such reduction shall be considered
    to be a suit for refund of tax.
Id. § 6402(g).
    After Treasury offset Bible’s federal income tax refund
and paid the State of California, Bible filed suit pro se in
the United States Court of Federal Claims (“Claims
Court”). Bible’s complaint alleged that Treasury improp-
erly offset his tax refunds to pay his debt to the EDD. Bible
alleged that Treasury’s offset was improper because Bible
was not overpaid by the EDD in the first place.
     The Government moved to dismiss Bible’s complaint
for lack of subject matter jurisdiction. The Claims Court
granted the motion and held that “the jurisdictional bar
imposed by I.R.C. § 6402(g) applies squarely to Mr. Bible’s
complaint, and the court lacks jurisdiction to hear his
claim.” J.A. 4.
   Bible timely appealed. We have jurisdiction under 28
U.S.C. § 1295(a)(3).
                         DISCUSSION
    Subject matter jurisdiction is a threshold issue that
courts must address before they consider the merits of a
case. Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83,
89 (1998); Fisher v. United States, 402 F.3d 1167, 1173
(Fed. Cir. 2005). We review de novo a dismissal for lack of
4                                      BIBLE v. UNITED STATES




subject matter jurisdiction. Coast Prof’l, Inc. v. United
States, 828 F.3d 1349, 1354 (Fed. Cir. 2016).
     In determining whether subject matter jurisdiction ex-
ists, the court generally “must accept as true all undis-
puted facts asserted in the plaintiff’s complaint and draw
all reasonable inferences in favor of the plaintiff.” Trusted
Integration, Inc. v. United States, 659 F.3d 1159, 1163 (Fed.
Cir. 2011). On a motion to dismiss for lack of subject mat-
ter jurisdiction, the plaintiff bears the burden of proving,
by a preponderance of the evidence, that the court pos-
sesses jurisdiction. Id. While pro se pleadings are to be
liberally construed, that does not alleviate a plaintiff’s bur-
den to establish jurisdiction. Reynolds v. Army & Air Force
Exch. Serv., 846 F.2d 746, 748 (Fed. Cir. 1988).
     The Tucker Act limits the jurisdiction of the Claims
Court to claims against the United States that are
“founded either upon the Constitution, or any Act of Con-
gress or any regulation of an executive department, or upon
any express or implied contract with the United States, or
for liquidated or unliquidated damages in cases not sound-
ing in tort.” 28 U.S.C. § 1491(a)(1).
    Here, we agree that the Claims Court did not have ju-
risdiction over Bible’s claim that Treasury improperly off-
set his federal income tax returns. Bible did not challenge
the Internal Revenue Service’s determination of his federal
income tax refund, nor did Bible challenge the California
judgment as an unenforceable debt. Bible’s complaint did
not allege that his debt to California fell outside of I.R.C.
§ 6402(f) or that Treasury failed to comply with other re-
quirements of § 6402. Instead, Bible only challenges Treas-
ury’s decision to offset his federal income tax refund by the
amount owed to EDD—a decision mandated by statute and
for which Congress has expressly barred judicial review.
I.R.C. § 6402(f), (g).
    Bible’s complaint does not allege any other cause of ac-
tion. We therefore agree with the Claims Court that Bible
BIBLE v. UNITED STATES                                     5



failed to meet his burden to establish subject matter juris-
diction.
                         CONCLUSION
    For these reasons, we affirm the Claims Court’s dismis-
sal of Bible’s complaint for lack of subject matter jurisdic-
tion.
                         AFFIRMED
                           COSTS
    No costs.